235 F.2d 783
John L. HEIRMAN, Appellant,v.FIDELITY AND CASUALTY COMPANY OF NEW YORK et al.
No. 15616.
United States Court of Appeals Eighth Circuit.
July 5, 1956.

Appeal from the United States District Court for the Eastern District of Missouri.
John L. Heirman, pro se.
Jones, Hocker, Gladney & Grand and Harry Richards, U. S. Atty., St. Louis, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed for want of prosecution, at appellant's costs, on motion appellee Fidelity and Casualty Company of New York.